Exhibit 10.38

Palm Inc.

SEVERANCE AGREEMENT

This Agreement is made by and between Palm, Inc. (the “Company”), and you,
Jonathan Rubinstein, effective as of your first day of employment with the
Company (the “Effective Date”). For purposes of this Agreement, the “Company”
shall include any parent or subsidiary of the Company, unless the context
clearly requires otherwise.

This Agreement is intended to strongly encourage you to remain with the Company
by providing you with certain severance benefits in the event that your
employment with the Company terminates under certain circumstances.

This Agreement also is intended to provide you with enhanced financial security
in recognition of your service to the Company.

1. Eligibility for Severance Benefits. You will be entitled to the payments and
benefits described in Section 2 only if: (a) either (1) the Company terminates
your employment for a reason other than Cause, death or Disability, or (2) you
terminate your employment with the Company pursuant to a Voluntary Termination
for Good Reason, and (b) you both (1) sign and deliver to the Company a Release
of Claims satisfactory to the Company, and (2) comply with all of the terms of
this Agreement, including (but not limited to) Section 6 regarding
Non-Solicitation of Employees. Notwithstanding the preceding, if your
termination of employment would qualify you for payments and benefits under your
Management Retention Agreement with the Company dated as of even date herewith,
you will receive neither the payments nor the benefits described in Section 2.
Instead, you will receive the payments and benefits to which you are entitled
under your Management Retention Agreement.

2. Severance Benefits. If you meet the eligibility requirements described in
Section 1, you will receive the following.

(a) Lump Sum Payments. You will receive a lump sum payment equal to 100% of your
annual base salary in effect immediately prior to the date of your termination
of employment (the “Termination Date”). The payment will be made on the day
following the six-month anniversary of the Termination Date.

(b) Option Vesting. Any shares covered by Company stock options, whether granted
to you before, on or after the Effective Date that are unvested and unexpired on
the Termination Date, except for options that vest solely upon the achievement
of a performance objective or objectives or options that have their vesting
accelerate upon the achievement of a performance objective or objectives, will
become fully vested and exercisable on the Termination Date if the shares
otherwise would have vested (solely by virtue of your continued employment with
the



--------------------------------------------------------------------------------

Company and not, directly or indirectly, due to a Change of Control of the
Company as defined in your Management Retention Agreement) during the one-year
period commencing on the Termination Date. Any options that vest based upon a
combination of a performance objective that has been met as of the Termination
Date and a time-based vesting schedule will be treated for purposes of this
paragraph as if they vested solely on a time-based vesting schedule. Any other
unvested options will be forfeited on the Termination Date.

(c) Lapse of Restrictions on Restricted Stock. Fifty percent of any shares of
stock that you have purchased from the Company that remain subject to a right of
repurchase on the Termination Date will vest on the Termination Date and the
Company’s right of repurchase will terminate on that date, except for shares
that vest and have the Company’s right of repurchase terminate solely upon the
achievement of a performance objective or objectives or shares that have their
vesting accelerate and have the Company’s right of repurchase terminate upon the
achievement of a performance objective or objectives. Any shares of stock that
have a right of repurchase that lapses based upon a combination of a performance
objective that has been met as of the Termination Date and a time-based vesting
schedule will be treated for purposes of this paragraph as if they vested solely
on a time-based vesting schedule.

(d) Acceleration of Restricted Stock Units. Fifty percent of any unvested
restricted stock units (also known as performance shares) with respect to
Company stock that are unvested and unexpired on the Termination Date will vest
and be paid on the Termination Date, except for restricted stock units that vest
with a contingency based upon the achievement of a performance objective or
objectives or that have their vesting accelerate upon the achievement of a
performance objective or objectives. Any restricted stock units that vest based
upon a combination of a performance objective that has been met as of the
Termination Date and a time-based vesting schedule will be treated for purposes
of this paragraph as if they vested solely on a time-based vesting schedule.

(e) Other Benefits. The Company will provide you with health, dental and vision
benefits coverage during the one-year period beginning on the Termination Date,
but only if you elect continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. For the duration of the one-year period, the
Company will pay the COBRA premiums otherwise payable by you (and your eligible
dependents). After the one-year period, you will be responsible for the payment
of any COBRA premiums. The Company will not reimburse you for any taxable income
imputed to you because the Company has paid your COBRA premiums (or those of
your eligible dependents).

(f) Accrued Wages and Paid-Time Off; Expenses. The Company will pay you: (1) any
unpaid base salary due for periods prior to the Termination Date, (2) all of
your accrued and unused paid-time off (“PTO”) through the Termination Date, and
(3) following your submission of proper expense reports, the total unreimbursed
amount of all expenses incurred by you in your duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies. These payments will be made promptly upon your employment termination
and within the period of time mandated by law.

 

2



--------------------------------------------------------------------------------

3. Other Terminations of Employment. If your employment with the Company is
terminated by the Company for Cause, death or Disability, or if you voluntarily
terminate your employment other than for Good Reason, you will not be entitled
to receive any of the payments or benefits described in Section 2 of this
Agreement. However, you may be eligible for benefits under the Company’s
severance and benefit plans and policies on the Termination Date. In addition,
the Company will pay you: (1) any unpaid base salary due for periods prior to
the Termination Date, (2) all of your accrued and unused PTO through the
Termination Date, and (3) following your submission of proper expense reports,
the total unreimbursed amount of all expenses incurred by you in your duties of
employment with the Company that are reimbursable in accordance with the
Company’s then-existing policies. These payments will be made promptly upon your
employment termination and within the period of time mandated by law.

4. Definition of Terms. The following terms used to in this Agreement shall have
the following meanings:

(a) Cause. “Cause” means (i) an act of personal dishonesty that you take in
connection with your responsibilities as an employee and intended to result in
your substantial personal enrichment, (ii) your conviction of a felony that
negatively reflects on your fitness to perform your duties or harms the
Company’s reputation in business, (iii) your willful misconduct, which is
injurious to the Company (or any subsidiary thereof that employs you at such
time), or (iv) your failure to perform the duties of your position (as they may
exist from time to time) to the reasonable satisfaction of the Company’s Board
of Directors after receipt of a written warning and after you have had thirty
(30) days to cure such failure to perform.

(b) Disability. “Disability” means your being unable to perform the principal
functions of your duties due to a physical or mental impairment, but only if
such inability has lasted or is reasonably expected to last for at least six
months. The Company will determine whether a Disability exists based on evidence
provided by one or more physicians approved by the Company.

(c) Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” means your voluntarily resignation after the occurrence of any of the
following without your express written consent: (i) a material reduction of your
duties, title, authority or responsibilities, relative to your duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to you of such reduced duties, title, authority or
responsibilities; (ii) a material reduction, without good business reasons, of
the facilities and perquisites (including office space and location) available
to you immediately prior to such reduction; (iii) a reduction by the Company in
your base salary as in effect immediately prior to such reduction; (iv) a
material reduction by the Company in the aggregate level of employee benefits,
including bonuses, to which you were entitled immediately prior to such
reduction with the result that your aggregate benefits package is materially
reduced (other than a reduction that generally applies to Company employees);
(v) your relocation to a facility or working location more than thirty-five
(35) miles from your facility or working location at such time; (vi) the failure
of the Company to obtain the assumption of this agreement by any successors;
(vii) the requirement by the Company or any successor to the Company that you
devote more than fifty percent of your time to the Company’s (or its
successor’s) business; (viii) the breach by the Company of this Agreement, your
Offer Letter or Management Retention Agreement; or (ix) any act or set of facts
or circumstances which would, under California case law or statute constitute
your constructive termination.

 

3



--------------------------------------------------------------------------------

(d) Release of Claims. “Release of Claims” means a waiver by you of all
employment-related obligations of the Company and all claims and causes of
action against the Company.

5. At-Will Employment. The Company and you acknowledge that your employment is
and will continue to be at-will, as defined under applicable law.

6. Non-Solicitation of Employees. In consideration for the severance benefits
you are to receive herein, if any, you agree for a period of one year following
your Termination Date, you will not either directly or indirectly solicit any
individuals to leave the Company’s (or any of its subsidiaries’) employ for any
reason or interfere in any other manner with the employment relationships at the
time existing between the Company (or any of its subsidiaries) and its
employees.

7. Assignment. This Agreement will be binding upon and become of advantage to
(a) your heirs, executors and legal representatives upon your death and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of your rights to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of your right to compensation or other
benefits will be null and void.

8. Notices.

(a) General. All notices, requests, demands and other communications called for
by this Agreement will be in writing and will be deemed given (1) on the date of
delivery if delivered personally, (2) one day after being sent by a well
established commercial overnight service, or (3) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Palm, Inc.

950 W. Maude Avenue

Sunnyvale, CA 94085

Attn: General Counsel

If to you:

at your last residential address known by the Company.

 

4



--------------------------------------------------------------------------------

(b) Notice of Termination. Any termination by the Company for Cause or by you
for Good Reason must be communicated by a notice of termination to the other
party. The notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the date of your employment termination (which will
not be more than 30 days after the giving of such notice). Any failure on your
part to include in the notice any fact or circumstance which contributes to a
showing of Good Reason will not waive any of your rights under this Agreement or
prevent you from asserting that fact or circumstance in enforcing this
Agreement.

9. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

10. Entire Agreement. This Agreement, your Management Retention Agreement, your
Offer Letter and the agreements evidencing any Company stock options and
restricted stock units (also known as performance shares) granted to you
represent the entire agreement and understanding between the Company and you
concerning your severance arrangements with the Company or any of its
subsidiaries, and supersedes and replaces any and all prior agreements and
understandings concerning your severance arrangements with the Company.

11. Arbitration.

(a) General. In consideration of your service to the Company, its promise to
arbitrate all employment related disputes and your receipt of the compensation,
pay raises and other benefits paid to you by the Company, at present and in the
future, you agree that any and all controversies, claims, or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company in their capacity as such or otherwise) arising
out of, relating to, or resulting from your service to the Company under this
Agreement or otherwise or the termination of your service with the Company,
including any breach of this Agreement, shall be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1283.05 (the “Rules”) and
pursuant to California law. Disputes which you agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
state or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, claims of harassment, discrimination or wrongful termination and any
statutory claims. You further understand that this Agreement to arbitrate also
applies to any disputes that the Company may have with you.

(b) Procedure. You agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of

 

5



--------------------------------------------------------------------------------

Employment Disputes or California Code of Civil Procedure. You agree that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. You agree
that the arbitrator shall issue a written decision on the merits. You also agree
that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. You understand the
Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that you shall pay the first $200.00 of any filing fees
associated with any arbitration you initiate. You agree that the arbitrator
shall administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, you agree that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorney’s fees.

(e) Administrative Relief. You understand that this Agreement does not prohibit
you from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the workers’ compensation board. This
Agreement does, however, preclude you from pursuing court action regarding any
such claim.

(f) Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.

12. No Oral Modification, Cancellation or Discharge. This Agreement may be
changed or terminated only in writing (signed by you and an authorized officer
of the Company). You and the Company agree to work in good faith to consider
amendments to this Agreement which are necessary or appropriate to avoid
imposition of any additional tax or income recognition to Executive under
Section 409A of the Internal Revenue Code and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder. The
parties agree to cooperate with each other and to take reasonably necessary
steps in this regard.

 

6



--------------------------------------------------------------------------------

13. Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes.

14. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

15. Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

JONATHAN RUBINSTEIN

   

/S/ JONATHAN RUBINSTEIN

    Date: June 2, 2007 Jonathan Rubinstein    

Palm, Inc.

   

/S/ RENA A. LANE

    Date: June 1, 2007

Name:

 

Rena A. Lane

   

Title:

 

Senior Vice President, Human Resources

   